         Case 1:18-cr-00526-AJN Document 325 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                10/26/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                    18-cr-526 (AJN)
  Richard Martinez,
                                                                         ORDER
                        Defendant.


ALISON J. NATHAN, District Judge:
       A sentencing in this matter is scheduled for October 27, 2020 at 3 p.m. The proceeding

will be conducted by videoconference using the Skype for Business platform. The Court will

separately provide the parties with instructions for accessing this platform. At 3 p.m. on October

27, members of the public may access audio for the proceeding by calling (917) 933-2166 and

entering Conference ID number 336909294.

       SO ORDERED.
 Dated: October 26, 2020
        New York, New York                        ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
